Slip Op. 16-10

                   UNITED STATES COURT OF INTERNATIONAL TRADE


    CP KELCO (SHANDONG) BIOLOGICAL
    COMPANY LIMITED and CP KELCO
    US, INC.,

           Plaintiffs,                                Before: Claire R. Kelly, Judge

    v.                                                Court No. 15-00328

    UNITED STATES,

           Defendant.


                                               OPINION

[Granting Defendant’s motion to dismiss for lack of subject matter jurisdiction.]

                                                                              Dated: February 9, 2016

Nancy Aileen Noonan, Arent Fox LLP, of Washington DC, for Plaintiffs. With her on the
brief were Matthew L. Kanna and Julia Ann Lacovara.

Loren Misha Preheim, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for Defendant. With him on the brief were
Benjamin C. Mizer, Principal Deputy Assistant Attorney General, Jeanne E. Davidson,
Director, Patricia M. McCarthy, Assistant Director. Of counsel was Heather Noel Doherty,
Attorney, Office of the Chief Counsel for Trade Enforcement and Compliance, U.S.
Department of Commerce, of Washington, DC.

          Kelly, Judge: Plaintiff CP Kelco (Shandong) Biological Company Limited (“CP

Kelco Shandong”) and Plaintiff CP Kelco US, Inc. (collectively “Plaintiffs”) bring this action

pursuant to 28 U.S.C. § 1581(i)(2) and (4) (2012)1 for judicial review of a decision by the

U.S. Department of Commerce (“Commerce” or “Department”) during the impending




1   Further citations to Title 28 of the U.S. Code are to the 2012 edition.
Court No. 15-00328                                                               Page 2


second administrative review of the antidumping duty order covering xanthan gum from

the People’s Republic of China. See generally Compl., Dec. 22, 2015, ECF No. 1; see

also Xanthan Gum From the People’s Republic of China, 78 Fed. Reg. 43,143 (Dep’t

Commerce July 19, 2013) (amended final determination of sales at less than fair value

and antidumping duty order). Plaintiffs’ Complaint claims that Commerce’s decision to

deny CP Kelco Shandong’s request for treatment as a voluntary respondent and to

instead consider Deosen Biochemical Ltd. and Deosen Biochemical (Ordos) Ltd.

(collectively “Deosen”) as a potential mandatory respondent in the administrative review

is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law

or facts.” Compl. ¶¶ 38–54.

      On December 23, 2015, Plaintiffs filed an application for a temporary restraining

order (“TRO”) and a motion for a preliminary injunction (“PI”) requesting the court to

restrain and enjoin Commerce from reviewing Deosen’s questionnaire responses and

from selecting Deosen as a mandatory respondent. See generally Pls.’ Appl. TRO & Mot.

Prelim. Inj. & Mem. P. & A. in Supp., Dec. 23, 2015, ECF No. 11 (“Appl. TRO & Mot. PI”).

Plaintiffs concurrently filed a petition for writ of mandamus requesting that the court

compel Commerce to select CP Kelco Shandong as a voluntary respondent in the review.

See generally Pet. Writ Mandamus, Dec. 23, 2015, ECF No. 13. On the same day,

Defendant United States (“Defendant”) filed a motion to dismiss the action pursuant to

USCIT Rule 12(b)(1) for lack of subject matter jurisdiction or, alternatively, pursuant to
Court No. 15-00328                                                                           Page 3


USCIT Rule 12(b)(6) for failure to state a claim upon which relief may be granted.2 See

generally Def.’s Mot. Dismiss and Opp’n Pls.’ Mot. Prelim. Inj., Appl. TRO, & Pet. Writ

Mandamus, Dec. 23, 2015, ECF No. 15 (“Def.’s Mot. Dismiss”). Defendant’s motion to

dismiss also opposed Plaintiffs’ application for a TRO, motion for a PI, and petition for writ

of mandamus.3 See generally id.

       On December 30, 2015, the court determined that Plaintiffs were unable to

demonstrate that a TRO or PI was appropriate under the circumstances. See Confidential

Mem. and Order 5–15, Dec. 30, 2015, ECF No. 21 (“Mem. and Order”). Specifically, the

court determined under the applicable standard that: (1) Plaintiffs could not demonstrate

that they would be irreparably harmed without the relief of a TRO or PI because “even

reading Plaintiffs’ allegations in its complaint in a light most favorable, Plaintiffs still fail to

allege that allowing Commerce to conclude its standard administrative review process will

result in any harm that cannot be remedied by judicial review,” id. at 7; (2) “it is unlikely




2 Defendant denominated its defense for failure to state a claim under USCIT Rule 12(b)(5). See
Def.’s Mot. Dismiss and Opp’n Pls.’ Mot. Prelim. Inj., Appl. TRO, & Pet. Writ Mandamus 1, Dec.
23, 2015, ECF No. 15. However, as of July 1, 2015, the enumerated defenses under USCIT Rule
12 were renumbered to conform with the Federal Rules of Civil Procedure such that the defense
for a failure to state a claim is now made under USCIT Rule 12(b)(6). The court will refer to
Defendant’s motion to dismiss on this ground by its current designation throughout this opinion.
3 Plaintiffs also filed a motion to expedite the briefing and the court’s disposition on their petition

for writ of mandamus. See generally Motion for Expediting Plaintiffs’ Writ of Mandamus, Dec. 23,
2015, ECF No. 14. After a telephone conference held on December 28, 2015 to confer with
counsel, the court granted Plaintiffs’ motion to expedite in part and issued a scheduling order
directing (1) Plaintiffs to respond to Defendant’s motion to dismiss and reply to Defendant’s
response to Plaintiffs’ petition for writ of mandamus on or before January 4, 2016 at 1:00 PM; (2)
Defendant to reply to Plaintiffs’ response to Defendant’s motion to dismiss on or before January
11, 2016 at 1:00 PM; and (3) that if Defendant’s motion to dismiss is denied, the court would set
a hearing date, if one is needed, within 10 days of such denial regarding Plaintiffs’ petition for writ
of mandamus. See Scheduling Order 2, Dec. 28, 2015, ECF No. 20.
Court No. 15-00328                                                                   Page 4


that Plaintiffs will be able to establish that review under 28 U.S.C. § 1581(c) is manifestly

inadequate giving the Court jurisdiction over this case under 28 U.S.C. § 1581(i) and thus

unlikely that Plaintiffs will succeed on the merits,” id. at 13; (3) “Plaintiffs have shown no

hardship it will encounter by having to wait for Commerce to conclude its administrative

process except for the delay of judicial review,” id.; and (4) “[t]he public interest favors

allowing Commerce to complete its process.” Id. at 14. As a result, the court denied

Plaintiffs’ application for a TRO and motion for a PI. See id. at 15. The court, however,

deferred its decision on Plaintiffs’ petition for writ of mandamus and Defendant’s motion

to dismiss until those issues were fully briefed. See id. at 2.

       On January 4, 2016, Plaintiffs filed their response to Defendant’s motion to dismiss

together with their reply to Defendant’s response to Plaintiffs’ petition for writ of

mandamus arguing that the Court has jurisdiction under 28 U.S.C. § 1581(i) because

review pursuant to any of the enumerated jurisdictional grounds under § 1581, specifically

§ 1581(c), would be manifestly inadequate and that Plaintiffs have stated a claim upon

which relief can be granted. See generally Pls.’ Resp. Def.’s Mot. Dismiss and Reply

Def.’s Opp’n Pls.’ Pet. Writ Mandamus and Mem. Support Thereof, Jan. 4, 2016, ECF

No. 27 (“Pls.’ Resp. Mot. Dismiss”). On January 11, 2016, Defendant filed its reply to

Plaintiffs’ response to Defendant’s motion to dismiss refuting Plaintiffs’ claim that review

under 28 U.S.C. § 1581(c) would be manifestly inadequate and that Plaintiffs’ claim is

ripe for review. See generally Def.’s Reply Support Mot. Dismiss, Jan. 11, 2016, ECF

No. 29. For the reasons discussed below, the court now dismisses Plaintiffs’ action

because the Court lacks subject matter jurisdiction over Plaintiffs’ claims.
Court No. 15-00328                                                              Page 5


                                    BACKGROUND

      Commerce initiated the second administrative review of the antidumping duty order

covering xanthan gum from the People’s Republic of China on September 2, 2015. See

Initiation of Antidumping and Countervailing Duty Administrative Reviews, 80 Fed. Reg.

53,106, 53,106, 53,108–09 (Dep’t Commerce Sept. 2, 2015). Shortly thereafter, CP

Kelco Shandong requested that Commerce select and review it as a voluntary

respondent. See Confidential App. Pet. Writ Mandamus and Mem. P. & A. Supp. Appl.

TRO & Mot. Prelim. Inj. App. 4, Dec. 23, 2015, ECF No. 12 (“App. Pet. Mandamus”). On

September 29, 2015, Commerce found that it was not practicable to examine all

respondents and thus limited the review to individually examine the companies

accounting for the largest volume of exports of subject merchandise to serve as

mandatory respondents––Neimenggu Fufeng Biotechnologies Co., Ltd. (aka Inner

Mongolia Fufeng Biotechnologies Co., Ltd.)/Shandong Fufeng Fermentation Co., Ltd.

(collectively “Fufeng”) and A.H.A. International Co., Ltd. (“AHA”). See generally id. at

App. 6.   Accordingly, Commerce issued questionnaires to Fufeng and AHA.           See

generally id. at Apps. 7, 8. Commerce also informed respondents that once companies

seeking voluntary respondent treatment timely submit the information requested from the

mandatory respondents, i.e., questionnaire responses, it would “evaluate the

circumstances at that time to decide whether to individually examine the voluntary

respondent(s).” See id. at App. 6 at 2.

      On October 29, 2015, CP Kelco Shandong voluntarily submitted its Section A

questionnaire response. See generally id. at App. 9. On October 30, 2015, AHA and
Court No. 15-00328                                                                Page 6


Deosen submitted a letter requesting that Commerce issue a full questionnaire to Deosen

rather than AHA because they claimed that Deosen and its affiliates controlled and set

the prices of sales from AHA to the U.S. export market. See id. at App. 10 at 3. Plaintiffs

allege that on November 4, 2015, CP Kelco Shandong submitted comments objecting to

AHA’s and Deosen’s request because Commerce had already selected mandatory

respondents, Commerce did not select Deosen as a mandatory respondent, and “Deosen

did not timely submit comments regarding the selection of mandatory respondents.” Appl.

TRO & Mot. PI 8; see also App. Pet. Mandamus App. 11.

      On November 13, 2015, rather than fully grant AHA’s and Deosen’s request,

Commerce elected to issue a full questionnaire to Deosen while still requiring that AHA

respond to the questionnaire Commerce issued to it “for further evaluation of which party

is the proper respondent.” App. Pet. Mandamus App. 14 at 1. On that same day, CP

Kelco Shandong voluntarily submitted its Section C and D questionnaire responses, at

which time CP Kelco Shandong timely provided Commerce with all the information

requested from Fufeng and AHA. See generally id. at Apps. 12, 13.

       AHA submitted its Section A questionnaire response on November 23, 2015,

however, AHA filed a letter on November 30, 2015 in lieu of a Section C and D

questionnaire response taking the position that

      AHA does not have reviewable U.S. Sales to report for the instant period of
      review in the response to the Section C questionnaire. If AHA were to
      submit a response to the Section C questionnaire issued to AHA, the
      response would contain no data. Similarly, if AHA were to submit a
      response to the Section D questionnaire, there would be no matching sales
      to allow any analysis and calculation. All of AHA’s exports to the U.S. were
      sold by Deosen.
Court No. 15-00328                                                                        Page 7


Id. at App. 19 at 1–2. CP Kelco Shandong renewed its request to be selected as a

voluntary respondent and requested Commerce to find that AHA “is no longer suitable for

treatment as a mandatory respondent in the . . . proceeding based on AHA’s refusal to

fully participate as a mandatory respondent.” Id. at App. 20. Deosen submitted its Section

A questionnaire response on December 9, 2015 and received an extension to submit its

Section C and D questionnaire responses no later than December 30, 2015.                       See

generally id. at Apps. 23, 26.

       On December 16, 2015, Commerce denied CP Kelco Shandong’s request for

voluntary respondent treatment pursuant to Section 782(a) of the Tariff Act of 1930, as

amended, 19 U.S.C. § 1677m(a) (2012),4 because “consideration of available resources,

including current and anticipated workload and deadlines coinciding with the proceeding

in question, does not support selection of a voluntary respondent.” Id. at App. 24 at 4–5.

Commerce determined that “the additional individual examination of Kelco Shandong

would be unduly burdensome for the Department and inhibit the timely completion of the

administrative review.” Id. Additionally, Commerce did not dismiss AHA as a mandatory

respondent as per CP Kelco Shandong’s request and proceeded to “determin[e] which

company, AHA or Deosen, is the proper respondent to serve as one of the two mandatory

respondents in this review.” Id. at 5.

       Plaintiffs commenced this action on December 22, 2015 under 28 U.S.C.

§ 1581(i)(2) and (4), claiming that Commerce’s decision to deny CP Kelco Shandong’s



4Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of Title 19
of the U.S. Code, 2012 edition.
Court No. 15-00328                                                                        Page 8


request for treatment as a voluntary respondent and to instead inquire as to whether

Deosen should be selected as a mandatory respondent in the administrative review is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law or

facts.” Compl. ¶¶ 38–54. Plaintiffs filed a petition for writ of mandamus to compel

Commerce to select CP Kelco Shandong as a voluntary respondent in the review arguing

that CP Kelco Shandong “is being deprived of its right to demonstrate that the xanthan

gum it has exported from the People’s Republic of China was not sold at less than fair

value” and that “CP Kelco U.S., as the importer of record, will not have its cash deposits

made on the subject entries refunded even though the subject merchandise was not sold

at less than fair value.” Pet. Writ Mandamus 3. In response, Defendant moved to dismiss

Plaintiffs’ Complaint pursuant to USCIT Rule 12(b)(1) for lack of subject matter

jurisdiction, or, in the alternative, pursuant to USCIT Rule 12(b)(6) for failure to state a

claim. See generally Def.’s Mot. Dismiss. Before the court can reach the merits, the court

must first decide whether the Court has jurisdiction over Plaintiffs’ action pursuant to 28

U.S.C. § 1581(i).5




5 When faced with motions to dismiss under both USCIT Rule 12(b)(1) and USCIT Rule 12(b)(6),
the court, absent good reason to do otherwise, should ordinarily decide the USCIT Rule 12(b)(1)
motion first because “[w]hether the complaint states a cause of action on which relief could be
granted is a question of law and just as issues of fact it must be decided after and not before the
court has assumed jurisdiction over the controversy.” Bell v. Hood, 327 U.S. 678, 682 (1945).
Thus, the court need not address whether Plaintiffs’ Complaint states a claim upon which the
Court can grant relief if the court first determines that the Court does not have jurisdiction over
Plaintiffs’ action.
Court No. 15-00328                                                                    Page 9


                                 STANDARD OF REVIEW

       The party seeking the Court’s jurisdiction has the burden of establishing that

jurisdiction exists. See Norsk Hydro Can., Inc. v. United States, 472 F.3d 1347, 1355

(Fed. Cir. 2006). Moreover, “[w]here, as here, claims depend upon a waiver of sovereign

immunity, a jurisdictional statute is to be strictly construed.” Celta Agencies, Inc. v. United

States, 36 CIT __, __, 865 F. Supp. 2d 1348, 1352 (2012) (citing United States v.

Williams, 514 U.S. 527, 531 (1995)).

                                       DISCUSSION

       Defendant argues the Court does not have jurisdiction over Plaintiffs’ action under

28 U.S.C. § 1581(i) because jurisdiction under another enumerated jurisdictional basis

will be available to Plaintiffs. See Def.’s Mot. Dismiss 6–8. Specifically, Defendant argues

that Plaintiffs may seek relief pursuant to 28 U.S.C. § 1581(c) after Commerce issues its

final determination in the administrative review, and, as a result, the Court lacks

jurisdiction under 28 U.S.C. § 1581(i). See id. at 8. Defendant further argues that

Plaintiffs have failed to state a claim upon which relief can be granted because Plaintiffs

“cannot demonstrate that Commerce’s decision not to select it as a voluntary respondent

constitutes final agency action.” Id. at 15. Plaintiffs in response argue the Court has

jurisdiction pursuant to 28 U.S.C. § 1581(i) because the remedies afforded to Plaintiffs by

any other subsection of § 1581 would be manifestly inadequate to grant Plaintiffs the relief

they seek. See Pls.’ Resp. Mot. Dismiss 4–9. Plaintiffs also argue that Commerce’s

actions are final because Commerce “will conclusively not review CP Kelco (Shandong)

as a voluntary respondent” and Commerce “clearly indicated it will expend its limited
Court No. 15-00328                                                                     Page 10


resources reviewing the full questionnaire response of Deosen.” Id. at 13–14. The court

finds that 28 U.S.C. § 1581(i) does not confer the Court with jurisdiction to review

Plaintiffs’ claims at this time because 28 U.S.C. § 1581(c) provides Plaintiffs with

adequate means for judicial review of Commerce’s determination. Therefore, Plaintiffs’

claims must be dismissed for lack of jurisdiction because the harm for which they seek

relief may be adequately remedied in an action under 28 U.S.C. § 1581(c). See, e.g.,

Chemsol, LLC v. United States, 755 F.3d 1345, 1349 (Fed. Cir. 2014); Norman G. Jensen,

Inc. v. United States, 687 F.3d 1325, 1329 (Fed. Cir. 2012); Int’l Custom Prods., Inc. v.

United States, 467 F.3d 1324, 1327 (Fed. Cir. 2006); Miller & Co v. United States, 824
F.2d 961, 963 (Fed. Cir. 1987), cert. denied, 484 U.S. 1041 (1988).

       It is a long-standing principle that “federal courts . . . are courts of limited

jurisdiction.” Norcal/Crosetti Foods, Inc. v. United States, 963 F.2d 356, 358 (Fed. Cir.

1992) (quoting Aldinger v. Howard, 427 U.S. 1, 15 (1976), superseded by statute on other

grounds, Judicial Improvements Act, Pub. L. No. 101-650, 104 Stat. 5089). Plaintiffs have

the burden of establishing that jurisdiction exists. See Norsk Hydro Can., Inc., 472 F.3d

at 1355. Under 28 U.S.C. § 1581(i), the Court exercises residual jurisdiction over certain

actions not provided for under the specific grants of jurisdiction outlined in § 1581(a)–(h).

See 28 U.S.C. § 1581(i). The Court has jurisdiction under 28 U.S.C. § 1581(i) in “any

civil action commenced against the United States, its agencies, or its officers, that arises

out of any law of the United States providing for-- . . . (2) tariffs, duties fees, or other taxes

on the importation of merchandise for reasons other than the raising of revenue; . . . or
Court No. 15-00328                                                                 Page 11


(4) administration and enforcement with respect to matters referred to in . . . subsections

(a)-(h) of this section.” Id.

       However, 28 U.S.C. § 1581(i) “shall not confer jurisdiction over an antidumping or

countervailing duty determination which is reviewable . . . under section 516A(a) of the

Tariff Act of 1930.” Id. Congress intended “that any determination specified in section

516A of the Tariff Act of 1930, or any preliminary administrative action which, in the course

of the proceeding, will be, directly or by implication, incorporated in or superceded by any

such determination, is reviewable exclusively as provided in section 516A.” H.R.Rep. No.

96–1235, at 48 (1980), reprinted in 1980 U.S.C.C.A.N. 3729, 3759–60. Thus, jurisdiction

under 28 U.S.C. § 1581(i) may not be invoked if jurisdiction under another subsection is

or could have been available, unless the other available route for review is shown to be

manifestly inadequate. See, e.g., Chemsol, LLC, 755 F.3d at 1349; Norman G. Jensen,

Inc., 687 F.3d at 1329, Int’l Custom Prods., Inc., 467 F.3d at 1327; Miller & Co, 824 F.2d

at 963.

       The statute envisions that an interested party may contest Commerce’s

determinations in periodic reviews of antidumping duty orders and specifically provides

for recourse through judicial review.          See 28 U.S.C. § 1581(c); 19 U.S.C.

§ 1516a(a)(2)(B)(iii).    Under 28 U.S.C. §1581(c), the Court “shall have exclusive

jurisdiction of any civil action commenced under section 516A of the Tariff Act of 1930.”

28 U.S.C. § 1581(c). As a result, the Court has jurisdiction to review actions contesting

Commerce’s final determination in an administrative review of an antidumping duty order.

See 28 U.S.C. § 1581(c); 19 U.S.C. § 1516a(a)(2)(B)(iii).
Court No. 15-00328                                                               Page 12


      Plaintiffs allege three counts in their Complaint.         First, Plaintiffs contest

Commerce’s “decision to not select CP Kelco (Shandong) for individual examination

pursuant to . . . 19 U.S.C. § 1677m(a).” See Compl. ¶¶ 40–44. Second, Plaintiffs claim

Commerce wrongfully “issue[d] a full questionnaire to Deosen prior to choosing Deosen

as a mandatory respondent while CP Kelco (Shandong)’s voluntary responses to the

questionnaire were timely filed weeks before Deosen’s responses to the questionnaire

have been or will be filed.” See id. ¶¶ 45–49. Lastly, Plaintiffs challenge Commerce’s

failure “to select CP Kelco (Shandong) for individual examination pursuant to . . . 19

U.S.C. § 1677m(a).” See id. ¶¶ 50–54.

      Judicial review of Commerce’s final determination in the administrative review

pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c) can adequately

provide Plaintiffs with the remedies they seek. Plaintiffs’ counts in their Complaint claim

that Commerce has thus far conducted the administrative review in a manner that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law or

facts.” See id. ¶¶ 38–54. Such claims are adequately and routinely reviewed in a case

brought pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c) once

Commerce issues its final determination.      In such a case, the Court can set aside

Commerce’s finding that it would be unduly burdensome to individually examine an

additional respondent, if that finding is unsupported by substantial evidence or otherwise

not in accordance with law. See, e.g., Grobest & I-Mei Indus (Vietnam) Co. v. United

States, 36 CIT __, 853 F. Supp. 2d 1352 (2012) (holding Commerce wrongfully rejected

a voluntary respondent request and ordering Commerce to individually review that
Court No. 15-00328                                                                         Page 13


respondent on remand); see also 19 U.S.C. § 1516a(b)(1)(B)(i) (specifying the standards

of review for the actions brought before the Court). As the court noted in its previous

Memorandum and Order, “a court can review each and every one of [Plaintiffs’] counts

after Commerce issues its final determination and grant such relief as may be warranted.

. . . [I]f, as Plaintiffs allege, Commerce improperly refused to investigate CP Kelco

Shandong, then a court upon review of Commerce’s determination can remand to the

agency for acting contrary to law or for a determination that was unsupported by

substantial evidence on the record.” Mem. and Order 8. Thus, an action brought pursuant

to 28 U.S.C. § 1581(c) is available for Plaintiffs to challenge Commerce’s determination

at issue here.

       Plaintiffs do not refute that jurisdiction under 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28

U.S.C. § 1581(c) would be available in the future, but argue instead that recourse through

a case brought on those grounds would be manifestly inadequate. See Pls.’ Resp. Mot.

Dismiss 4–9. When jurisdiction under another subsection of 28 U.S.C. § 1581 “is or could

have been available, the party asserting § 1581(i) jurisdiction has the burden to show how

that remedy would be manifestly inadequate.” Miller & Co., 824 F.2d at 963. However,

as discussed below, Plaintiffs have not met their burden to demonstrate that review under

28 U.S.C. § 1581(c) would be manifestly inadequate.6


6 Plaintiffs make much of the fact that the court can find that jurisdiction under 28 U.S.C. § 1581(c)
is manifestly inadequate despite previously determining that Plaintiffs would not be irreparably
harmed without injunctive relief because both are separate determinations. See Pls.’ Resp. Mot.
Dismiss 7–9; see also Mem. and Order 6–11. The court does not disagree that the two are
separate inquiries that require separate determinations, but nonetheless determines that
jurisdiction under 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c) adequately provides
Plaintiffs with relief if warranted.
Court No. 15-00328                                                               Page 14


       Plaintiffs claim that review under 28 U.S.C. § 1581(c) is manifestly inadequate

because “Plaintiffs cannot wait until the conclusion of the proceeding and issuance of the

final results to bring their claim to the Court because by the time final results are

published, the harm will have occurred: the Department will have improperly exhausted

the resources it currently possesses to review CP Kelco (Shandong) as a voluntary

respondent.” Pls.’ Resp. Mot. Dismiss 5. Plaintiffs’ claim is without merit. The court has

previously addressed this concern:

       Plaintiffs . . . claim that allowing Commerce to spend resources after the
       point when Commerce should have selected CP Kelco Shandong as a
       voluntary respondent will insulate Commerce from review. This claim
       cannot withstand scrutiny. The statute may give Commerce discretion
       based upon its available resources at a given point in time, see 19 U.S.C.
       § 1677m(a)(2), however, if Commerce abuses that discretion or otherwise
       acts contrary to law the court is empowered to remedy such conduct.
       Plaintiffs seem to think Commerce could rely upon a lack of resources to
       defend a claim that it had impermissibly expended resources. Such logic
       allows Commerce to enlarge its discretion or authority simply by expending
       resources. The fact that Commerce might spend resources is not what
       gives its authority or discretion; Congress gives Commerce that authority or
       discretion. If Plaintiffs are correct and Commerce was required to
       investigate CP Kelco Shandong or improperly considered Deosen, then a
       court can so find and remand the final determination.

Mem. and Order 10–11. Plaintiffs claim that waiting for Commerce to issue its final

determination would preclude or render review meaningless because Commerce will

have already exhausted whatever resources it may have had to review CP Kelco

Shandong. Plaintiffs inexplicably and incorrectly discount the Court’s ability to remand to

Commerce to either reconsider its decision to deny CP Kelco Shandong’s voluntary

respondent request or individually examine CP Kelco Shandong as a voluntary
Court No. 15-00328                                                              Page 15


respondent. Commerce does not have the ability to evade review or avoid compliance

with a remand order by expending resources on another respondent.

      Plaintiffs next argue that review under 28 U.S.C. § 1581(c) is manifestly

inadequate because the statutory provision requires a court to determine whether

individual examination of a voluntary respondent would be unduly burdensome at the time

in the proceeding when the respondent seeking review timely filed its questionnaire

responses. See Compl. ¶ 6. This argument misconstrues the statute as well as the

nature of the Court’s review under 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C.

§ 1581(c). Commerce informed respondents that once companies seeking voluntary

respondent treatment timely submit the questionnaire responses, it would “evaluate the

circumstances at that time to decide whether to individually examine the voluntary

respondent(s).” App. Pet. Mandamus Apps. 6 at 2, 24 at 2. As explained in the court’s

prior Memorandum and Order,

      in a case brought under 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C.
      § 1581(c), the court can apply the statute as written to events that have
      already occurred. The court does so routinely. If the court needs to look at
      the burden imposed upon the agency at the time in the proceeding when
      the voluntary respondent timely filed its responses to the questionnaire,
      there is no reason a reviewing court cannot do that. In fact, the statute
      specifically refers to the number of investigations being conducted as of the
      “date of the determination.” See 19 U.S.C. § 1677m(a)(2)(c). If a court
      were to find that Commerce acted improperly, the court can remedy such
      conduct upon review pursuant to its § 1581(c) jurisdiction.

Mem. and Order 13. Thus, Plaintiffs’ concern here is misplaced because a court would

likewise review Commerce’s determination that it would be unduly burdensome and
Court No. 15-00328                                                                  Page 16


inhibit timely completion of the review to individually examine CP Kelco Shandong based

on the circumstances known at the time the determination was made.

       Plaintiffs further claim that even if a court were to grant the requested relief in a

case brought under 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c), that relief

“would be manifestly inadequate because it could take months after the final results are

issued” and “[d]uring that time, CP Kelco will continue to labor under the significant burden

of not knowing it will be assigned an antidumping margin based on its own, non-dumped

sales of subject merchandise.” Pls.’ Resp. Mot. Dismiss 7. However, the fact that judicial

review and the relief afforded therefrom may be delayed until Commerce issues its final

determination in a review is insufficient to make judicial review under 28 U.S.C. § 1581(c)

manifestly inadequate. See Gov’t of People’s Republic of China v. United States, 31 CIT
451, 461, 483 F. Supp. 2d 1274, 1282 (2007) (citing FTC v. Standard Oil, 499 U.S. 232,

244 (1980)). Neither the burden of participating in the administrative proceeding nor the

business uncertainty caused by such a proceeding is sufficient to constitute manifest

inadequacy. See id. Plaintiffs argue that the delay and uncertainty regarding their

antidumping duty obligations renders relief provided after Commerce's final determination

manifestly inadequate. Specifically, Plaintiffs argue that "opportunity costs and lost sales

are not something that can be financially remedied by the Court voiding Deosen's

individual margin months after the date of publication of the final results." Pls.' Resp. Mot.

Dismiss 7.    However, resorting to the established administrative procedures is not

manifestly inadequate even if it will exact a significant financial burden. See Int’l Custom

Prods., Inc. v. United States, 791 F.3d 1329, 1338 (Fed. Cir. 2015).
Court No. 15-00328                                                                Page 17


       Nonetheless, Plaintiffs invoke Dofasco v. United States, 28 CIT 263, 326 F. Supp.
2d 1340 (2004), aff’d, 390 F.3d 1370 (Fed. Cir. 2004), as support for jurisdiction pursuant

to 28 U.S.C. § 1581(i) to challenge the individual examination and calculation of a margin

for Deosen. See Pls.’ Resp. Mot. Dismiss 4–5. In Dofasco, the plaintiff sought to halt an

administrative review before it had begun because the plaintiff claimed that the review

was unlawfully commenced. See Dofasco, 28 CIT at 265, 326 F. Supp. 2d at 1342. The

court found that requiring the plaintiff to wait until the review had been completed to

determine whether a review request was timely would have made any relief meaningless.

See id. at 270, 326 F. Supp. 2d at 1346. Therefore, the court found that 28 U.S.C.

§ 1581(c) would be manifestly inadequate in that case because “the review that the

plaintiff seeks to prevent will have already occurred by the time relief under another

provision of section 1581 is available.” Id. The court in Dofasco found that the Court had

jurisdiction under 28 U.S.C. § 1581(i) because the plaintiff claimed Commerce had acted

beyond its authority by initiating an administrative review pursuant to untimely requests.

Here, Plaintiffs claim that Commerce has failed to follow the statute.        “[M]ere . . .

assertions that an agency failed to follow a statute” do not render the remedy under 28

U.S.C. § 1581(c) manifestly inadequate. See Miller & Co., 824 F.2d at 964 (citing Am.

Air Parcel, 718 F.2d at 1550–51).

       Plaintiffs additionally emphasize that, according to Dofasco, exercising jurisdiction

under 28 U.S.C. § 1581(i) is appropriate where “the opportunity for full relief would be

lost by awaiting the final determination.” Pls.’ Resp. Mot. Dismiss 5 (quoting Dofasco, 28
CIT at 270, 326 F. Supp. 2d at 1346). However, Plaintiffs here would not forego the relief
Court No. 15-00328                                                                        Page 18


they are potentially entitled to if it were to wait for a final determination. Plaintiffs ultimately

seek individual examination of CP Kelco Shandong.                 Plaintiffs are under the false

impression that allowing Commerce to proceed would effectively preclude Plaintiffs from

obtaining full relief––to be reviewed as a voluntary respondent. See id. 5–6. Plaintiffs

speculate that even if a court were to remand to Commerce, Commerce will claim to have

expended whatever resources it may have had in reviewing Deosen and yet again

determine that it would be unduly burdensome to review CP Kelco Shandong. See id.

However, as explained above, allowing Commerce to proceed in the review and requiring

Plaintiffs to await Commerce’s final determination would not preclude or negatively impact

Plaintiffs’ ability to receive the relief that they seek if warranted. If their claim is successful

they will be able to obtain the relief that they seek. Thus, the court’s rationale for

exercising jurisdiction under 28 U.S.C. § 1581(i) in Dofasco does not apply here.”7




7 Plaintiffs additionally argue that this action is unique from other cases that reviewed Commerce’s
refusal to individually examine a respondent, specifically Grobest & I-Mei Indus (Vietnam) Co.
and Zhejiang Native Produce & Animal By-Products Import & Export Corp. v. United States, 33
CIT 1126, 637 F. Supp. 2d 1260 (2009). See Pls.’ Resp. Mot. Dismiss 9–11. Both of these cases
were reviewed by the court pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C. 1581(c), but
Plaintiffs argue that this action is unique because Commerce is considering reviewing a third
respondent despite the fact that Commerce has stated repeatedly that it has the resources to
examine two companies and CP Kelco Shandong has timely filed its questionnaire responses.
See id. at 11. Regardless of the factual distinctions between the cases, Plaintiffs’ challenge is
with respect to Commerce’s refusal to individually examine CP Kelco Shandong as a voluntary
respondent, a determination which is within the purview of the Court’s jurisdiction under 28 U.S.C.
§ 1581(c). For purposes of jurisdiction, the facts here do not warrant treating this case differently
from cases such as Grobest & I-Mei Indus (Vietnam) Co. Moreover, the facts Plaintiffs contend
make this case unique do not have any bearing on whether review pursuant to 28 U.S.C.
§ 1581(c) is manifestly inadequate.
Court No. 15-00328                                                                Page 19


       Plaintiffs’ reliance on the court’s decision in Nakajima All Co. v. United States, 12
CIT 585, 691 F. Supp. 358 (1988) (“Nakajima II”), is similarly misplaced. Plaintiffs argue

that in that case, “the Court granted a writ of mandamus under its § 1581(i) jurisdiction

when it found that the plaintiff ‘incurred financial burdens of lost sales volume due to the

added cost of deposit rates and other opportunity costs connected with restricted

resources.’” Pls.’ Resp. Mot. Dismiss 6–7 (quoting Nakajima II, 12 CIT at 592, 691 F.

Supp. at 364). While the court in Nakajima II granted the plaintiff a writ of mandamus for

those reasons, the court’s earlier decision makes clear that it exercised jurisdiction over

the plaintiff’s action on other grounds. In Nakajima All Co. v. United States, 12 CIT 189,

682 F. Supp. 52 (1988) (“Nakajima I”), the plaintiff’s grounds for jurisdiction under 28

U.S.C. § 1581(i) were different from those asserted by Plaintiffs here. In that case, the

plaintiff challenged “the undue delays Commerce has experienced between its initiation

of the subject 751 reviews, and the completion and publication of the preliminary and final

results of those reviews.” Nakajima I, 12 CIT at 194, 682 F.Supp. at 57. The court in

Nakajima I found that “[s]uch challenged actions are not provided for under

§ 1516a and § 1581(c) or any other subsection of 1581.” Id.           Here, however, the

determinations that Plaintiffs challenge are provided for under § 1516a and § 1581(c).

       Lastly, Plaintiffs assert that judicial review of their claims at this juncture would

promote administrative efficiency because it would prevent Commerce from expending

its resources by individually examining Deosen. See Pls.’ Resp. Mot. Dismiss 13. This

argument basically posits that the court should intervene in the middle of the

administrative process in order to prevent the agency from making a mistake and thereby
Court No. 15-00328                                                                        Page 20


conserve resources. In addition to the fact that this argument assumes that Commerce

has in fact erred, Congress has not envisioned an administrative process where the Court

is to co-administer the statute with Commerce with each decision that it makes. See

Abbott Labs. v. Gardner, 387 U.S. 136, 148–49 (1967); Toilet Goods Ass’n, Inc. v.

Gardner, 387 U.S. 158, 166 (1967). Commerce, not the Court, is charged with carrying

out its statutory and regulatory obligations. The Court has been granted authority to hear

Plaintiffs’ claims and review the manner in which Commerce has performed its duties

once Commerce issues its final determination. See 28 U.S.C. § 1581(c); 19 U.S.C.

§ 1516a(a)(2)(B)(iii). If Plaintiffs do not agree with Commerce’s conclusion that reviewing

CP Kelco Shandong would be unduly burdensome, Plaintiffs have the opportunity to

comment on that decision following Commerce’s preliminary determination. See 19

C.F.R. § 351.309(c)(1)(ii) (2013). In the event that Commerce maintains its position on

the matter in its final determination despite Plaintiffs’ complaints, then the appropriate

time for Plaintiffs to bring an action contesting Commerce’s final determination is within

thirty days after the date Commerce publishes its final determination in the federal

register, not during the pendency of the review.8 See 28 U.S.C. § 1581(c); 19 U.S.C.

§ 1516a(a)(2)(B)(iii); 19 U.S.C. § 1516a(a)(2)(A)(i)(I).


8 In arguing that jurisdiction under 28 U.S.C. § 1581(c) is manifestly inadequate, Plaintiffs further
argue that “[a] future remand by this Court on this issue may provide the Department with further
justification that reviewing a voluntary respondent is “unduly burdensome” in another segment of
this proceeding, or in other proceedings in which the Department is asked to individually examine
voluntary respondents.” Pls.’ Resp. Mot. Dismiss 12. The court does not address this argument
because it discusses hypothetical consequences that a remand order from a 28 U.S.C. § 1581(c)
case may have on other proceedings other than the proceeding that is the subject of this action,
not whether 28 U.S.C. § 1581(c) is manifestly inadequate, and is thus irrelevant for purposes of
determining whether the Court has jurisdiction over Plaintiffs’ action.
Court No. 15-00328                                                                Page 21


       Plaintiffs are thus unable to demonstrate that the Court has jurisdiction over the

action pursuant to 28 U.S.C. § 1581(i). Plaintiffs have not satisfied their burden to show

why any harm caused by Commerce’s refusal to review CP Kelco Shandong as a

voluntary respondent cannot be adequately redressed in a case brought pursuant to 19

U.S.C. § 1581(c). Although Plaintiffs seek immediate relief under 28 U.S.C. § 1581(i),

jurisdiction over such claims may only be exercised when there is no other available or

adequate basis for jurisdiction. Therefore, the Court does not have jurisdiction over

Plaintiffs’ action because review under 28 U.S.C. § 1581(c) and the relief provided for in

such an action is available and adequate.

       The court need not address whether Plaintiffs have stated a claim upon which the

Court can grant relief because “[w]hether the complaint states a cause of action on which

relief could be granted is a question of law and just as issues of fact it must be decided

after and not before the court has assumed jurisdiction over the controversy.” See Bell

v. Hood, 327 U.S. 678, 682 (1945); see also Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 101 (1998) (providing that a court acts beyond its authority by “resolv[ing]

contested questions of law when its jurisdiction is in doubt”); Al-Zahrani v. Rodriguez, 669
F.3d 315, 318 (D.C. Cir. 2012) (affirming dismissal on jurisdictional grounds rather than

on the merits). Because the Court does not have subject matter jurisdiction over Plaintiffs’

action, the court does not reach whether Plaintiffs’ action should be dismissed pursuant

to USCIT Rule 12(b)(6).
Court No. 15-00328                                                                Page 22


                                      CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss for lack of subject matter

jurisdiction is granted and Plaintiffs’ petition for writ of mandamus is denied as moot. The

court shall enter judgment dismissing this action.



                                                  /s/ Claire R. Kelly
                                                 Claire R. Kelly, Judge

Dated: February 9, 2016
       New York, New York